I entertain serious doubt of the sufficiency of the evidence for submission to the jury upon each of the questions in issue, viz: the alleged negligence of the defendant in driving at an excessive speed; the alleged defect in the steering gear of the car, and the alleged cause of the accident. It seems to me that the evidence as to negligence and the condition of the steering gear should be considered in connection with and as affected by the fact that the parties were engaged in a common enterprise, and with a car not belonging to defendant, as known by all the parties, but furnished for the purpose of attending a political meeting in the country by the local Central Committee of the party holding such meeting, who hired and paid for its use. Such evidence should be considered also, it seems to me, in connection with the testimony of the owner of the car as to its condition before and after the accident, who, after the accident, went to the place where it occurred, noticed the condition of the car, and took it to Basin. He testified, as a witness for defendant, that there was nothing wrong with the steering gear when he turned it over to the Committee; that when he went to the scene of the accident he found the front right wheel and the arm of the steering wheel broken; that he found two nails in the right front tire, and it was flat; that he put on another wheel and brought the car back to Basin under its own power, having tied the arm of the steering wheel to it; that he owned the car several years after that, and drove it; that he had nothing done to the steering gear, "except the wheel put back on where it belongs"; that the steering gear was all right and was not loose; that he finally sold the car to a man who drove it to California.
It is true there were differences of opinion stated in the evidence as to the speed of the car as driven by defendant, but I cannot regard the same as so far conflicting as to *Page 282 
require a submission of the matter to the jury. There was very little if any testimony except a mere estimate if not guess work that the speed at any time, and certainly not when the accident occurred, was as great as 25 miles per hour; the lowest rate of speed alleged in the petition. One of the witnesses for plaintiff, if not the only one, who testified "as his best judgment" to 25 miles, also testified as a witness for defendant, and then said that his estimate of 25 miles was a mere guess. Most of such estimates by the witnesses was from 12 to 15 or 15 to 20 miles per hour.
I am inclined to the opinion that a submission of the case to the jury might have allowed a verdict based upon mere conjecture as to each of the issues involved. I dislike thus to disagree with the conclusion of my associates at the hearing of the case; and shall refrain from a positive dissent, for my feeling is rather that of doubt of the correctness of said conclusion; though I think I might have been content to concur in an affirmance of the judgment.